THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 7, 2018
                                                             Susan V. Kelley
                                                             Chief United States Bankruptcy Judge

                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN

In re                                                                  Chapter 7
Peter Papageorge,                                                      Case No. 18-22553-svk
              Debtor.


       DECISION AND ORDER SUSTAINING IN PART TRUSTEE’S OBJECTION
                   TO DEBTOR’S CLAIM OF EXEMPTIONS


        The issue is whether the Debtor can “double up” and claim exemptions on behalf of his

non-filing spouse. The Debtor has elected the Wisconsin exemptions under § 522(b)(3) of the

Bankruptcy Code, on behalf of himself and his spouse, who did not join him in the bankruptcy

filing. This election increased the value of some exemptions to the dollar amount the Debtor and

his spouse could claim in a joint case. The Trustee has objected, asserting in part1 that the

Debtor is limited to one set of exemptions. The Debtor does not dispute that the relevant

property is marital property that became property of the bankruptcy estate pursuant to

§ 541(a)(2).2 Rather, the parties disagree on the amount of equity in the residence and, for the

purposes of this objection, about the Debtor’s maximum allowable exemptions. The Trustee and


1
 The Trustee raises other objections, like that the “assets claimed exempt are not needed for the present or
anticipated needs of the debtor or are not consumer in nature” and that the Debtor’s exemption should be denied for
bad faith and concealment. (Docket No. 49.)
2
 Mrs. Papageorge and the Debtor assert that the homestead and scheduled personal property are marital property.
(Docket No. 61 at 2.) The Trustee notes that the Debtor’s schedules do not list the property as community property,
nor do they list debts as community debts. (Docket No. 63 at 3.) However, the Trustee acknowledged that the
Debtor takes the position that all debts are community debts and all assets are community assets. (Id.)


                 Case 18-22553-svk            Doc 72       Filed 12/07/18          Page 1 of 7
Debtor’s spouse have briefed the issue, with the Debtor incorporating and adopting his spouse’s

brief, and the Court issues this decision.

         The Debtor valued his residence at $330,000 and claimed an exemption of $150,000

pursuant to § 815.20 of the Wisconsin Statutes. (Docket No. 13 at 10.) That section provides

that “each spouse may claim a homestead exemption of not more than $75,000,” and the Trustee

asserts the Debtor is limited to exempting this amount. The Debtor also exempted vehicles,

household goods and electronics, firearms, and jewelry with a total value of $27,210 pursuant to

§ 815.18(3)(d) and (g). Section 815.18(3)(d) permits a debtor to exempt consumer goods3 “not

to exceed $12,000 in aggregate value.” Section 815.18(3)(g) permits a debtor to exempt

“[m]otor vehicles not to exceed $4,000 in aggregate value” and adds that any unused amount

from subsection (d) may be added to this amount. Accordingly, the Trustee argues that the

Debtor should be limited to a $16,000 exemption pursuant to § 815.18(3)(d) and (g).

         The Trustee relies on Kapila v. Morgan (In re Morgan), 286 B.R. 678 (Bankr. E.D. Wis.

2002), a case factually distinguishable from the instant case. In Morgan, the question was

whether the debtor’s non-filing spouse could supplement the debtor’s list of exemptions and

claim a homestead exemption herself. Several years after the parties acquired a home in

Wisconsin, the debtor moved to Florida and filed a bankruptcy case, and Ms. Morgan then

initiated divorce proceedings. When the Chapter 7 Trustee tried to sell both spouses’ interests in

the property under § 363(h), Ms. Morgan asserted an exemption. The court rejected her claim,

reasoning that only an “individual debtor” may exempt property pursuant to § 522(b), and under

the Bankruptcy Code’s definition, Ms. Morgan was not a debtor. Moreover, although § 522(l)



3
  The statute defines “consumer goods” as “Household goods and furnishings, wearing apparel, keepsakes, jewelry
and other articles of personal adornment, appliances, books, musical instruments, firearms, sporting goods, animals,
or other tangible personal property held primarily for the personal, family or household use of the debtor or a
dependent of the debtor.”
                                                         2

                 Case 18-22553-svk             Doc 72        Filed 12/07/18        Page 2 of 7
permits a dependent of the debtor, including the debtor’s spouse, to file a list of exemptions if the

debtor failed to do so, in the Morgan case, the debtor had filed such a list. Ms. Morgan was not

entitled to supplement the list.

       Under Morgan, Mrs. Papageorge cannot file her own list of exemptions in this case.

However, that is not the factual situation presented. Here, Mr. Papageorge has filed a list of

exemptions purporting to “stack” or “double up” his exemptions and Mrs. Papageorge’s

exemptions. Cases other than Morgan provide a better framework to analyze this scenario. One

court allowed a debtor to stack the Arizona exemptions, recognizing that the Bankruptcy Code

“permits the Debtor to claim as exempt any property that ‘is exempt’ under state law. Thus the

proper question is whether, under state law, the Debtor could claim that the property ‘is exempt’

from community debts by asserting not only his own, but also his wife’s exemptions.” In re

Perez, 302 B.R. 661, 663 (Bankr. D. Ariz. 2003). After determining that nothing in the

Bankruptcy Code allows a debtor to assert an exemption belonging to a non-debtor dependent,

such as a spouse, the court in In re DeHaan, 275 B.R. 375, 381 (Bankr. D. Idaho 2002), also

used a state law analysis, and reached the opposite conclusion under Idaho law. Other cases also

examine state law. See In re Diaz Collazo, 524 B.R. 431 (Bankr. D.P.R. 2015); Weinstein v. Fox

(In re Fox), 129 Nev. 377, 302 P.3d 1137 (2013) (answering certified question of whether a

judgment debtor could claim Nevada exemptions belonging not only to herself, but also to her

non-debtor spouse).

       Neither the Wisconsin homestead exemption nor the consumer goods and motor vehicle

exemptions permits a debtor to use an exemption belonging to the debtor’s spouse. Statutory

interpretation begins with the language of the statute and stops there if the language is plain.

State ex rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶ 45, 271 Wis. 2d 633, 663, 681

N.W.2d 110, 124. Here, the language in both relevant provisions refers to the ability of “each
                                                  3

               Case 18-22553-svk        Doc 72        Filed 12/07/18    Page 3 of 7
spouse” to claim an exemption. Section 815.20 provides that “each spouse may claim a

homestead exemption of not more than $75,000.” Section 815.18(8) provides that “[e]ach

spouse is entitled to and may claim the exemptions under [§ 815.18]. If the property exempt

under this section is limited to a specified maximum dollar amount, each spouse is entitled to one

exemption.” This language establishes that the right to claim an exemption is personal to the

spouse; each spouse may have one exemption.

           The Court’s conclusion is bolstered by the pre-2009 version of § 815.20. In In re Xiong,

No. 05-43121-svk, 2006 Bankr. LEXIS 717, at *9 n.2 (Bankr. E.D. Wis. May 3, 2006), the Court

noted that the Wisconsin homestead exemption was not limited to the “‘debtor’s interest,’ but

rather applies to property occupied by a resident owner and extends to land ‘owned by husband

and wife jointly or in common or as marital property, and when they reside in the same

household may be claimed by either or may be divided in any proportion between them . . .’ Wis.

Stat. § 815.20(1).” At that time, the statute expressly provided that “the exemption may not

exceed $40,000 for the household.” The 2009 amendments increased the amount of the

exemption but removed the ability of one spouse to claim the exemption for the entire household,

instead adding the language “Each spouse may claim a homestead exemption of not more than

$75,000.”

           Mrs. Papageorge observes that § 815.18(6) states that “[t]he debtor or a person acting on

the debtor’s behalf shall make any required affirmative claim, either orally or in writing, to the

creditor, the creditor’s attorney or the officer seeking to impose a lien by court action upon the

property in which the exemption is claimed.” (Emphasis added.)4 She reads this to suggest that


4
    The relevant portion reads in full as follows:
           A debtor shall affirmatively claim an exemption or select specific property in which to claim an exemption.
           The debtor may make the claim at the time of seizure of property or within a reasonable time after the
           seizure, but shall make the claim prior to the disposition of the property by sale or by court order. Exempt
           property is not exempt unless affirmatively claimed as exempt. With respect to property partially exempt
                                                            4

                    Case 18-22553-svk            Doc 72         Filed 12/07/18        Page 4 of 7
a bankruptcy debtor may assert the exemptions of both the debtor and the debtor’s spouse to

protect property. But § 815.18(6) does not apply to the homestead exemption. See Wis. Stat.

§ 815.18(6)(b)4.; see also Lueptow v. Guptill, 56 Wis. 2d 396, 404-05, 202 N.W.2d 255, 260

(1972) (holding homestead exemption does not depend on a formal claim; occupancy alone is

sufficient). Thus, this section does not affect the interpretation of the homestead exemption

provision in § 815.20.

         As to the consumer goods and motor vehicle exemptions, viewed in the context of the

rest of the provision, the better reading of this language is that an agent may make the affirmative

claim of exemption for the debtor, at the debtor’s direction. The statute provides the procedure

for claiming exemptions, stating who may deliver the information, how the information may be

delivered, and the time at which the information must be delivered. Outside of bankruptcy,

Spouse 1 could inform a creditor that Spouse 2 was asserting an exemption in property.

However, Spouse 2’s child, attorney or other agent could do the same. It does not follow that in

bankruptcy, Spouse 1 can use Spouse 1’s and Spouse 2’s exemptions to protect property.

         Mrs. Papageorge asserts that “[w]hen only one spouse in a community property [state]

files for bankruptcy, the ‘filing spouse may claim the non-filing spouse’s exemptions if the filing

spouse is acting on behalf of the community.’” Diaz Collazo, 524 B.R. at 437 (quoting In re

Morris, No. 4:12-bk-15511-EWH, 2013 Bankr. LEXIS 1216 at *2 (Bankr. D. Ariz. Mar. 20,



         under this section, the claiming of an exemption includes the process of selection required of the debtor.
         The debtor or a person acting on the debtor’s behalf shall make any required affirmative claim, either orally
         or in writing, to the creditor, the creditor’s attorney or the officer seeking to impose a lien by court action
         upon the property in which the exemption is claimed. A debtor waives his or her exemption rights by
         failing to follow the procedure under this paragraph. A contractual waiver of exemption rights by any
         debtor before judgment on the claim is void. The court, in making a determination as to the extent property
         is reasonably necessary for the support of the debtor and the debtor’s dependents, is not limited to the
         standard of living to which the debtor and the debtor’s dependents have become accustomed. The court
         shall consider the amount and use of any income of any person claimed as a dependent when determining if
         that person is a dependent of a debtor.
Wis. Stat. § 815.18(6)(a).
                                                           5

                  Case 18-22553-svk             Doc 72         Filed 12/07/18         Page 5 of 7
2013), citing Perez, 302 B.R. at 663). Ultimately, this is a statement of the holding in Perez, a

case decided based on Arizona law, and therefore distinguishable on that basis. The Perez court

concluded that nothing in Arizona law prohibited one spouse from asserting both exemptions.

Rather, Arizona law provides that either spouse could act for the benefit of the community, and

claiming a non-filing spouse’s exemptions constituted acting for the benefit of the community.

In essence, instead of determining that the exemptions were personal to each spouse, the court

determined that both spouses’ exemptions belonged to the community and one spouse, acting on

behalf of the community, could assert both. But while the pre-2009 Wisconsin exemption statute

may have suggested a similar conclusion by allowing either spouse to claim an exemption for the

entire household, the current statutory scheme is limited to “each” spouse claiming one

exemption.

       Mrs. Papageorge urges the Court to reach the same result as Perez because under

Wisconsin’s Marital Property Act, obligations incurred by one spouse during the marriage are

presumed to be incurred in the interest of the marriage or the family. See Wis. Stat. § 766.55(1).

Consequently, one debtor ought to be able to assert both exemptions on behalf of the community.

However, the statute also provides that the chapter “does not affect the exemption of any

property of spouses from availability for satisfaction of an obligation, provided by other law.”

Wis. Stat. § 766.55(5). Accordingly, an argument that uses the marital property statute as an

interpretive aid for the exemption statutes must fail. Moreover, Mrs. Papageorge’s interpretation

runs contrary to the plain language of the current exemption statutes, which permit “each”

spouse to assert an exemption, rather than stating that one spouse may assert two exemptions for

the benefit of the community.




                                                 6

               Case 18-22553-svk        Doc 72       Filed 12/07/18    Page 6 of 7
       IT IS THEREFORE ORDERED: to the extent the Trustee objects that the Debtor has

exceeded the allowable exemptions under Wis. Stat. §§ 815.20 and 815.18(3)(d) and (g), the

objection is sustained.

                                            #####




                                               7

               Case 18-22553-svk      Doc 72       Filed 12/07/18   Page 7 of 7
